DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10641021 and claims 1-20 of U.S. Patent No. 10662686. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current application requires a magnetic gate latch that comprises at least a latch tube, a lift mechanism, a shaft with a helical thread connected to a magnet housing, a magnet, a latch pin and guide. 
These and other limitations are presented in the ‘021 and ‘686 patents.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    52
    593
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. The claim requires a magnetic latch pin guide, which is element 13. Then, the claim requires that the guide is coupled to the latch pin housing and “slidably enclose” at least a portion of the latch pin. 

    PNG
    media_image2.png
    723
    785
    media_image2.png
    Greyscale

However, as clearly shown in the drawings, the guide 13 is secure with fasteners. Therefore, how the guide is capable of “slidably enclosing” at least a portion of the latch pin if is a static member. A broad interpretation will be given. Correction is required.

Claim 9 requires the following:

    PNG
    media_image3.png
    77
    605
    media_image3.png
    Greyscale

At the instant, the limitation is indefinite. Here is the invention:

    PNG
    media_image4.png
    573
    603
    media_image4.png
    Greyscale

As shown, the twist drive pin 20 is not coupled to the magnetic housing 22. The twist drive pin 20 is actually received in a hole on a twist drive, in order to secure the twist drive to the end of the shaft 18. This twist drive 21 is coupled to the magnetic housing so as to transform a linear motion of the shaft to a rotational motion of the magnetic housing. 
Therefore, in order to continue with the examination, the claim will be examined as previously mentioned. Correction is required.
Claim 12 requires the following:

    PNG
    media_image5.png
    49
    619
    media_image5.png
    Greyscale

At the instant, the limitation is indefinite.
First, it is unclear from the claimed language how the magnets repel, if they are magnetically coupled. 
The claim will require different poles and that the magnet rotate 180 so as to expose the difference in polarity. 
Therefore, in order to continue with the examination, claim 12 will be interpreted as the magnet comprising different polarities, that when latched it present opposite poles, and when rotated 180 degrees, presenting same polarities, therefore performing the claimed function of repealing. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,523,219 to Macernis in view of US Pat No 8,516,665 to Clarke et al (Clarke).

    PNG
    media_image6.png
    782
    1155
    media_image6.png
    Greyscale

Macernis discloses a magnetic safety gate latch assembly that comprises a first subassembly and a second subassembly.
The first subassembly comprises a pool latch tube (36) having a vertical major axis, a top end (at 40) and a lower end (opposite end); a lift mechanism (fig 13) coupled to the top end of the pool latch tube; a shaft (54) vertically oriented within the pool latch tube, an upper end of the shaft coupled to the lift mechanism; a magnet housing (not shown, col 5 line 52, casing secured to the end of the shaft 54) to house a magnet (62); and a bottom cover coupled to the lower end of the pool latch tube and enclosing the magnet housing, the bottom cover comprising an aperture on a vertical side facing a latch pin housing (16), the aperture positioned to expose the magnet.
The second subassembly comprises the latch pin housing; a ferromagnetic latch pin (24); and a magnetic latch pin guide coupled to the latch pin housing enclosing at least a portion of the latch pin.

However, Macernis fails to disclose that the shaft and the magnetic housing are coupled by a helical thread. Macernis discloses that the knob (60) is twisted from a first position to a second position, which allows the knob to be pulled in order to move the magnet away from the latch pin.


    PNG
    media_image7.png
    774
    815
    media_image7.png
    Greyscale

Clarke teaches that it is well known in the art to provide a first member (514) with helical threads (522) that interacts with helical threads (508) on a second member, so when the first member is twisted, it will move away a magnet (518) from another magnet (510) so as to decrease magnetic attraction between the 2 members and release them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shaft/magnetic housing described by Macernis with a helical thread connection, as taught by Clarke, in order to provide a simpler way to move the magnet from the latch pin.

Further, in combination. Macernis, as modified by Clarke, will teach that the magnet housing is capable of rotating about 90 or 180 degrees when the lift mechanism is lifted.
Finally, the combination is capable of performing the method claimed in claim 14.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,523,219 to Macernis in view of US Pat No 8,516,665 to Clarke et al (Clarke) and further in view of US Pat No 10,072,442 to Smith et al (Smith).
Macernis, as modified by Clarke, fails to disclose the use of a lock.
Smith teaches that it is well known in the art to provide a lock (42) configured to prevent a lift mechanism to be operated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate latch assembly described by Macernis, as modified by Clarke, with a lock, as taught by Smith, in order to lock the assembly.

Allowable Subject Matter
Claims 3, and 9 and 12, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 25, 2022